[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT
By memorandum of decision dated March 21, 1996, the court, Ballen, J., denied the defendant Bridgeport Hospital's motion to strike the third count of the plaintiffs' amended complaint. In CT Page 6607 that decision, the court determined that "a cause of action for loss of filial consortium is not recognized in Connecticut." The court, nevertheless, denied the motion to strike because part of the third count pleaded a legally sufficient claim by the parents of the injured child for medical expenditures made on behalf of the injured child.
The defendant now moves for summary judgment as to the third count of the amended complaint to the extent that it alleges a claim for loss of filial consortium. Summary judgment, however, cannot enter as to the third count because the plaintiffs' claim therein for medical expenditures remains viable. Schofield v. BicCorp., Superior Court, judicial district of Milford, Docket No. 021244 (Jan. 31, 1991, Fuller, J.) (3 Conn. L. Rptr. 229, 229-30). But see Cocca v. Pocesta, Superior Court, judicial district of Waterbury, Docket No. 086470 (July 13, 1990, Barnett, J.) (2 Conn. L. Rptr. 69, 71) (granting summary judgment as to a portion of a count).
The court recognizes, however, that through this motion the defendant seeks closure on what it perceives to be an existing claim for loss of filial consortium. The defendant must reason that since the court, Ballen, J., denied the motion to strike the third count, the claim for loss of filial consortium is still viable. Such is not the case. Even though the court denied the motion to strike because a portion of the third count pleaded a legally sufficient cause of action, the court concluded that "a cause of action for loss of filial consortium is not recognized in Connecticut." Since the court concluded that a claim for loss of filial consortium is not recognized, the plaintiffs cannot obtain judgment on such claim. Brill v. Ulrey, 159 Conn. 371,374, 269 A.2d 262 (1970); Burke v. Avitabile, 32 Conn. App. 765,769, 630 A.2d 624, cert. denied, 228 Conn. 908, 634 A.2d 297
(1993).
The motion for summary judgment is denied.
SO ORDERED:
SKOLNICK, J. JUDGE OF THE SUPERIOR COURT CT Page 6608